Citation Nr: 0428930	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for diabetes mellitus 
type I in excess of 20 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for diabetes, type I and assigned a 20 percent 
disability rating.  

As an initial matter, the veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for July 2004.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  See 38 C.F.R. § 20.704(c) 
(2004).  His claim will thus be adjudicated without further 
delay based upon all the evidence presently of record.  

In a December 1989 rating decision, the RO granted service 
connection for status post liver transplant with status post 
viral hepatitis and cirrhosis.  In May 2002, the veteran 
asserted that his service-connected liver disability had 
become more severe since it was last evaluated.  Also, 
according to an April 2003 statement by the veteran's 
representative, the veteran expressed his desire to file a 
claim of entitlement to service connection for Raynaud's 
syndrome secondary to his service-connected liver disability.  
These matters are referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diabetes warrants an evaluation 
in excess of 20 percent.  Under Diagnostic Code 7913, a 40 
percent evaluation is the next higher disability rating.  A 
40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119 , Diagnostic Code 7913 (2004). 

The only recent medical evidence of record is a statement by 
Dr. Mamish, an endocrinologist.  Review of the record 
suggests that Dr. Mamish is following the veteran for his 
diabetes.  In a January 2003 statement, Dr. Mamish stated 
that the veteran was on a restricted diet and taking Avandia 
and Humalog insulin for his diabetes.  The Board notes that 
there are no treatment records from Dr. Mamish associated 
with the claims folder.  

The Board also observes that the veteran was last afforded a 
VA examination for diabetes in December 2001.  At that time, 
the veteran was taking insulin and had been placed on a 
restricted diet, and the veteran's activities had not been 
regulated.  It was noted that he had been hospitalized with 
ketoacidosis and also had diabetic retinopathy.  In a 
September 2004 brief, the veteran's representative requested 
a contemporaneous examination, suggesting that the veteran's 
disability picture had changed since the last examination.  
The Board finds that an additional VA examination is 
necessary in order to assess the current severity of the 
veteran's diabetes mellitus.  Dr. Mamish's January 2003 
statement did not discuss whether the veteran's activities 
have been regulated.  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him for Dr. Mamish's full name and 
business address.  After securing the 
necessary release(s), the RO should 
obtain any treatment records from Dr. 
Mamish and associate them with the claims 
folder.  If the veteran is receiving 
treatment for his diabetes from any other 
provider, the RO should ask the veteran 
for the name and address of the 
identified provider, and obtain any 
treatment records.  

2.  The veteran should be afforded a VA 
endocrinology examination to determine 
the current severity of diabetes 
mellitus.  The examiner should review the 
claims folder prior to the examination, 
to include any newly obtained treatment 
records from Dr. Mamish.  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  The examiner should 
be asked to provide a complete rationale 
for all his or her opinions and 
conclusions in the examination report.

Objective findings of retinopathy and all 
other complications of diabetes mellitus 
should be noted.  The examiner should 
record the veteran's body weight, 
describe any change in weight during the 
past year, and state whether the veteran 
is obese, underweight, or at ideal body 
weight.  The examiner should describe his 
general state of health; his ability to 
engage in usual activities and the 
regularity of activities; patterns of 
eating, work, exercise, and sleep; and 
whether he is fatigued.  The examiner 
should record the types of insulin taken, 
the number of units needed daily, and the 
time of day injected; and if other 
hypoglycemic agents are used, the types 
and amounts should be specified.  The 
examiner should record the caloric 
content of veteran's regular diet; and if 
the veteran does not know the number of 
calories consumed, it should be so 
stated.  Inquiry into specific complaints 
he has considering control of his blood 
sugar should be made. 

The examiner should also describe in 
detail the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

Finally, the examiner should describe in 
detail the effect, if any, the diabetes 
mellitus has on the veteran's social and 
industrial activities (e.g., whether the 
diabetes requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly-
controlled, or uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

3.  Following the above, the RO should 
re-adjudicate the veteran's claim and if 
it remains denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate opportunity 
to respond.


Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




